Citation Nr: 1521249	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for venereal disease.
 
2.  Entitlement to service connection for venereal disease, to include gonorrhea and genital warts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied service connection for venereal disease on the basis that new and material evidence had not been submitted.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In his May 2010 substantive appeal, the Veteran requested a Board hearing at the local RO.  A January 2014 letter informed the Veteran that his hearing was scheduled in March 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The Veteran's claim for venereal disease was initially denied in a June 2000 rating decision, and a later claim was subsequently denied in a May 2007 rating decision.  However, in March 2008, in connection with his current claim, the Veteran also submitted additional VA treatment records, which show treatment for venereal warts shortly after service in 1978 ,warranting reconsideration of the claim.  As new and material evidence was submitted within one year of the May 2007 rating decision, this decision is not considered to be final and, in turn, the Board finds that the claim has been ongoing since the October 2006 claim to reopen.  See 38 C.F.R.  § 3.156(b) (2014). 

In the April 2010 SOC, it appears that the RO addressed the claim for service connection venereal disease on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen the Veteran's claim for venereal disease -the Board has characterized the appeal as encompassing both matters set forth on the title page.  

In characterizing the claim on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for venereal disease on the basis that there was no medical evidence of a current disability.  

The current appeal continues to encompass the matter of whether the Veteran has a current venereal disease that manifested in service.  As such, the Board finds that the Veteran's currents claim for service connection is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  

The record shows that additional evidence was associated with the record after the most recent issuance of a supplemental SOC in July 2013.  However, as this evidence is not pertinent to the current appeal, waiver of initial RO consideration of the evidence is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

Moreover, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claims.  The Virtual VA file includes additional VA treatment records dated through May 2013 and  the VBMS record includes a January 2015 brief submitted by the Veteran's representative.  A review of the remaining documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Regarding the Veteran's representation, his VBMS record reflects that he executed a VA Form 21-22 in February 2015 appointing Disabled American Veterans (DAV) as his representative.  Pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  The Board may not accept the Veteran's change in representation from The American Legion to DAV under the provisions of 38 C.F.R. § 20.1304(b) (2014).  The Veteran's appeal was certified to the Board in April 2014 and there was no good cause explanation for the change in representation within 90 days of that date.  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  Moreover, the American Legion has submitted evidence and argument on the Veteran's behalf.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the Veteran is still represented by the American Legion, in this appeal only, as reflected on the title page of this decision.  

As a final preliminary matter, the Board notes that in a January 2014 VA Form 646 submitted by the Veteran's representative, the Veteran's representative appeared to indicate that the Veteran's erectile dysfunction was somehow associated with his venereal disease and also currently on appeal.  However, service connection for erectile dysfunction was denied by the RO in an October 2013 rating decision and the Veteran did not submit a valid notice of disagreement to such determination.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  In a June 2000 rating decision, the RO denied a claim for service connection for venereal disease; although notified of the denial in a June 2000 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the June 2000 denial of the claim for service connection for venereal disease includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran was treated for gonorrhea prior to and during service, there is no competent medical evidence indicating that the Veteran currently has gonorrhea; venereal warts were first competently and credibly shown after service, and the only competent, probative opinion to address the question of whether there exists a medical nexus between such disability and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision in which the RO denied service connection for venereal disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  As evidence received since the June 2000 final decision is new and material, the criteria for reopening the previously denied claim for service connection for venereal disease are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for venereal disease, to include gonorrhea and genital warts, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the request to reopen the claim for service connection for venereal disease, all notification and development action needed to fairly resolve this claim has been accomplished. 

As regards the underlying claim for service connection herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in April and September pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2009 RO rating decision reflects the initial adjudication of the claim after issuance of these letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the report of a January 2010 VA examination.  The VA examination with opinion obtained was based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue on appeal.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

Although the Veteran's service treatment records were at one point associated with the claims file, it appears that they were subsequently lost.  The Ro requested such records again in March 2007 and was informed by the National Personnel Records Center that the records had already been sent in July 1996.  In April 2007, the Veteran was informed that his service treatment records were no longer available and to please submit any relevant documents in his possession.  The Veteran responded that he did not have more medical records.  That same month, the RO issued a Memorandum of Formal Finding on the Unavailability of Records outlining its attempts to obtain such records.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The RO met this heightened duty here, as it sent the Veteran a letter in April 2007 advising him of the status of his records and informing if he had any additional relevant evidence, to include any of his service records in his possession to submit them, to which the Veteran responded that he had no further records.  No further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Request to Reopen

At  the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran filed his initial claim for service connection for venereal disease in March 1998.  The RO denied the claim in a June 2000 rating decision because the evidence-then, consisting only of the Veteran's service treatment records and his own statements-show that the Veteran was treated prior to service and during the last year of active duty for gonorrhea, which was considered acute and transitory.  Current medical evidence showed no diagnosis of this condition and thus, given the lack of residual disability, service connection was denied.  

In October 2006, the Veteran filed another claim for service connection for venereal disease, specifically asserting that he had genital warts.  As noted above, the claim was denied in a May 2007 rating decision because new and material evidence had not been submitted.  

Subsequently, the Veteran filed a statement treated as a new claim approximately in March 2008, within one year of the May 2007 denial, along with additional VA treatment records documenting a finding of genital warts in 1978.  In July 2009, the RO continued to deny the claim.  Given the lack of finality of the May 2007 rating decision pursuant to 38 C.F.R. § 3.156(b), the Board must determine whether the June 2000 rating decision is considered final.  In this regard, although the Veteran was notified of the denial and his appellate rights in a June 2000 letter, , he did not initiate an appeal of the RO's denial of service connection for venereal disease.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's June 2000 denial of the venereal disease claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in October 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since June 2000 rating decision are additional VA treatment records, an October 2009 opinion and the report of a January 2010 VA examination.  Notably, an August 1978 VA treatment record shows an assessment of venereal warts, rule out gonorrhea.  The Veteran reported having warts for seven months and had been treated for gonorrhea in 1977.  A November 2006 VA treatment record notes that there was an old healed lesion on the penile shaft.  Based on the Veteran's reported history, a July 2009 VA practitioner indicated that the Veteran's history of venereal warts developed during his active military duty, further noting that venereal warts are chronic and treatable, but basically incurable once exposed to the virus.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for venereal disease.  The Board determines that the evidence is "new" in that it was not before agency decision makers at the time of the June 2000 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of venereal disease; specifically, whether the any such disability may be related to service.  In this regard, VA treatment records showed treatment for venereal warts shortly after service and the July 2009 VA examiner indicated that such was developed during active service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for venereal disease (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for venereal disease are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


III.  Service Connection, on the Merits

In light of reopening the claim for service connection for venereal disease, the Board now turns to the matter of whether service connection for such disability is warranted on the merits.  The Veteran has asserted that his current venereal disease manifested in service.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic disabilities shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   In the instant case, the Veteran's venereal disease is not one of the enumerated chronic diseases under 38 C.F.R. § 3.309 and, thus, service connection may not be granted solely based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for venereal disease, to include claimed gonorrhea and  venereal warts, is not warranted. 

Again, the Veteran's service treatment records are not available.  However, based on prior evidence of record, including the June 2000 rating decision, the Board acknowledges that the Veteran was diagnosed with gonorrhea prior to service and during active service.  

Post service VA treatment records showed that in August 1978, the Veteran was diagnosed with venereal warts, rule out gonorrhea.  The Veteran reported having gonorrhea in September and October 1977, which was treated with penicillin.  He also reported having genital warts for seven months.   

As noted above, the Veteran filed a claim for service connection for venereal disease in March 1998, almost 21 years after his discharge from service.  This claim is the first documented, post-service assertion of a service-related venereal disease.  

Additional VA treatment records in September 2006 show that the Veteran had extensive tests to exclude sexually transmitted diseases, which were all negative.  However, a November 2006 record notes an old healed lesion on the penile shaft.  A follow up December 2006 record indicates that, although tests for syphilis had been run, the examiner put the Veteran on penicillin to placate him.  Importantly, the examiner observed that it should not be discounted that the Veteran had residual schizophrenia and his interpretation of conditions and severity may not be the same as his providers.  A February 2007 VA treatment shows that there were no lesions currently present on the penis.  A March 2007 record shows that the Veteran complained of darkened areas on penis shaft; however, examiner again indicated that he could not see what Veteran was talking about except for perhaps some slight discoloration.  It was again noted that the Veteran was a paranoid schizophrenia/hypochondrial.  As noted above, a July 2009 VA treatment record includes the examiner's observations as to a history of venereal warts with possible small wart on left shaft of penis and history of gonorrhea.  The examiner opined that the history of venereal warts developed during active service.  Again, the examiner noted that they were chronic and treatable, but basically incurable once exposed.  

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the claims file.  On examination, a small wart on the shaft of penis was observed.  No other abnormities were noted on examination.  The examination report noted that service records were no longer available for review, but they were available at the  June 2000 rating decision, and that decision documented treatment for gonorrhea prior to service and in service in 1977.  The decision was silent with respect to venereal warts.  The examiner also noted the July 2009 opinion, but indicated that the Veteran received treatment for venereal warts in August 1978 after he was out of service.  The examiner opined that the Veteran's venereal disease was not caused by or result of increased after the service.  The examiner stated that gonorrhea is a treatable and curable sexually transmitted disease.  The Veteran contracted venereal warts in 1978 after he was discharged from service.  The warts were treatable, but a virus can remain in the person's system.  Neither one of these sexually transmitted diseases could be aggravated in service or caused by one's service as they are caused by practicing an unsafe sexual encounter.  
 
Initially, the Board observes that the evidence of record indicates that the Veteran was diagnosed with gonorrhea prior to service.  Nevertheless, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111.  The standard for rebutting the presumption of soundness requires, in part, clear and unmistakable evidence of a pre-existing disorder.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  However, in this case, there is simply no competent medical evidence showing a pre-existing disability at the time of entrance.  For instance, the January 2010 VA examiner clearly noted that gonorrhea is a treatable and curable disease.  The June 2000 rating decision observed that the Veteran's gonorrhea was treated prior to service.  As such, there is not clear and unmistakable evidence that any pre-service diagnosis of gonorrhea was still active at the time of induction.  As such, the appropriate analysis, and standard of proof, is whether the Veteran currently has gonorrhea, which was at least as likely as not incurred during his active duty service.  

In this regard, the Board observes that although the Veteran was treated with gonorrhea in service, the foregoing evidence indicates that the Veteran does not currently have gonorrhea.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1113.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the filing of the claim.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  

In the instant case, however, there is no post-service medical evidence of gonorrhea.  The VA examiner observed that it was treated and cured.  Moreover, post service VA treatment records show that the Veteran was negative for sexually transmitted diseases.  In sum, medical evidence does not demonstrate the Veteran has not suffered from gonorrhea at any point during the course of the appeal or, for that matter, prior to the appeal period.       

The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).
Again, here, the Veteran is competent to describe symptoms.  However, he has not clearly asserted any symptoms associated with gonorrhea.  Rather, he has primarily asserted having venereal warts.  Again, the post-service medical evidence reflects no documented indication of gonorrhea.  

However, the evidence of record does show that the Veteran has had venereal warts during the course of the appeal; nevertheless, the record simply fails to establish that any such disability is related to service.  

In this regard, as indicated, the Veteran has asserted that he had venereal warts in service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding having venereal warts in service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for his current venereal disease.  Initially, although the Veteran's service treatment records document treatment for gonorrhea as noted in the June 2000 rating decision, that determination is silent with respect to any other findings of venereal disease.  Moreover, the first medical evidence of venereal warts was when the Veteran presented at the VA in August 1978 after service.  At that time, while reporting treatment for gonorrhea in service, the Veteran reported warts for seven months, which would have been after his discharge from service.  It would be reasonable to assume that if the Veteran had venereal warts during service, he would have reported at that time during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Moreover, the Veteran first sought service connection for a venereal disease in March 1998, many years after his discharge from service.  Again, it would be reasonably to assume that if the Veteran had venereal warts that manifested in service, he would have reported it sooner.  The Board also finds it significant that the Veteran's VA physician indicated that the Veteran's interpretation of conditions and severity may not be the same as his provider as well as paranoid and hypochondrial, which appears to indicate that the Veteran may not be a reliable historian as to his medical treatment.  These discrepancies weigh against the credibility of any current assertions that venereal warts manifested in service, advanced in connection with the current claim for monetary benefit.

Importantly, as the opinion provided in January 2009 primarily relied on the Veteran's own reported history, which the Board has found to be not credible, this opinion has no probative value on the matter of etiology of the Veteran's venereal warts.  In this regard, the Board notes that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate (or, untrue) factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also Nieves-Rodriguez, 22 Vet. App. at 300-01. 

Moreover, as noted above, as the Veteran's venereal warts are not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded based upon a showing of continuity of symptomatology, alone.  See Walker, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that such disorder was incurred during service.  See 38 C.F.R. 3.303(d).  

Significantly, in this case, there is no competent medical evidence or opinion even suggesting a medical nexus between venereal warts and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, given the lack of diagnosis in service, the January 2010 VA examiner opined that the Veteran's venereal warts were not related to service and offered a detailed rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Finally, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing diagnosis or etiology of any current venereal disease and service, the Board finds such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of disability such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on either the diagnosis or etiology of any current venereal disease.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for venereal disease, to include gonorrhea and genital warts, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

As new and material evidence to reopen the service connection claim for venereal disease has been received, to this extent, the appeal is granted.

Service connection for venereal disease, including gonorrhea and genital warts, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


